Citation Nr: 1028615	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  04-02 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) 
for residuals of a fracture of the distal fifth metacarpal of the 
right hand, asserted as a result of hospital care at the Mike 
O'Callaghan Federal Hospital (associated with the Las Vegas VA 
Medical Center) in December 2001.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sarah B. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 14, 1974 to June 
7, 1974.

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of fracture to the distal 5th metacarpal of the right 
side.  In April 2005, the Veteran testified before a Veterans Law 
Judge (VLJ) at a Board hearing at the RO.  A transcript of the 
hearing is of record.

In June 2005, the Board remanded the case for additional 
development including the provision of a VA examination and 
obtaining additional relevant evidence.  The directives of the 
remand have been substantially complied with.

The VLJ who conducted the Board hearing subsequently retired from 
the Board.  The Board sent the Veteran a letter in March 2010 
asking him whether he wanted to participate in another Board 
hearing pursuant to 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707, 
which provides that the law requires that the VLJ who conducts 
the hearing on appeal must also participate in any decision made 
on that appeal.  The Veteran did not respond to the letter; in 
fact, it was returned to the Board as undeliverable.  The Board 
sent the letter to the last known address of record.  The Veteran 
has a duty to keep VA apprised of his whereabouts, but apparently 
has not done so in this case.  See Hyson v. Brown, 5 Vet.App. 
262, 265 (1993).  The letter was copied to the Veteran's 
representative, who presumably received the information.  As no 
response has been received, the Veteran is considered to have 
waived his right to another hearing in this appeal.


FINDING OF FACT

A preponderance of the evidence shows that the Veteran's 
residuals of fracture to the distal fifth metacarpal on the right 
hand were not the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault as 
a result of VA hospital treatment, or the result of an event not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of fracture to the 
distal fifth metacarpal on the right hand have not been met. 38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 17.32 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a). 

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in November 2004 and 
July 2005, subsequent to the initial adjudication.  While the 
notice was not provided prior to the initial adjudication, the 
claimant has had the opportunity to submit additional argument 
and evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in an August 
2008 supplemental statement of the case, following the provision 
of notice. 

The notification substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence.  
The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions addressing the Veteran's 
contentions, and afforded the Veteran the opportunity to give 
testimony before the Board.  

The Veteran's representative asserted in the February 2010 
informal hearing presentation that VA examinations provided in 
February 2006 and May 2008 are faulty in that they did not 
properly consider the Veteran's lay assertions about his pain and 
stiffness in the right hand preventing him from performing as a 
musician; did not consider a February 2006 private medical 
opinion noting the Veteran had negligent medical care; and that 
the May 2008 VA examiner mistakenly described the Veteran's 
injury as a comminuted fracture rather than a transverse 
fracture.  

The February 2006 VA examination does, in fact, note the 
Veteran's subjective complaints of pain limiting his ability to 
play the piano.  The examiner went on to conduct a physical 
evaluation and determined that the pain was associated with 
tendonitis, which was not related to the right fifth metacarpal 
and that there was no impairment or disability associated with 
the treatment the Veteran received for his broken finger.  As the 
February 2006 examiner determined that there was no additional 
disability resulting from the VA treatment, there was no need to 
address the February 2006 private opinion that there was 
negligent treatment on the part of VA.  See 38 C.F.R. § 3.361(c) 
providing that additional disability is a threshold requirement 
before determining whether there was negligence.  The VA examiner 
based the opinion on a review of the claims file, did a thorough 
examination of the Veteran, and provided a rationale for the 
opinion given.  Therefore, it is accepted as an adequate VA 
examination for rating purposes.  

The May 2008 examiner did, in error, note that the original 
fracture was a comminuted fracture rather than a transverse 
fracture, as noted in the December 2001 x-rays, but this is not 
enough to send the Veteran back for another examination.  The 
Board finds that the May 2008 opinion, along with the February 
2006 examination and opinion, provides adequate medical evidence 
to make a decision in this claim.

The Veteran identified treatment records from a Dr. Coyle at the 
North Las Vegas VA clinic.  There is a nurse's note in the file 
dated in December 2001 that includes x-rays from Dr. Coyle's 
office; and a Las Vegas VA Medical Center representative found 
that it was likely that Dr. Coyle interpreted the radiology 
report to confirm a fracture and then referred the Veteran to 
Mike O'Callaghan Federal Hospital for treatment.  The Las Vegas 
VAMC representative indicated that they did an exhaustive search 
for any records of treatment by Dr. Coyle and that none could be 
found.  VA has made reasonable efforts to obtain all available 
records and no additional attempts are warranted at this time.  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims file.  

The August 2008 supplemental statement of the case and a hearing 
clarification letter dated in March 2010 were both returned as 
undeliverable to the Veteran's last known address of record.  The 
"duty to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  The Veteran has a duty to 
keep VA apprised of his whereabouts, which he apparently has not 
done in this case.  See Hyson v. Brown, 5 Vet.App. 262, 265 
(1993).  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

The Veteran fractured his right distal fifth metacarpal and had 
it set in December 2001 at the Mike O'Callaghan Federal Hospital 
(associated with the VAMC in Las Vegas).  In his statements and 
testimony, he maintains that he never gave consent for the 
treatment he received, that the doctor should have inserted 
screws to repair the fracture, and that he has an additional 
disability in the form of residual pain and stiffness that 
affects his ability to perform as a professional musician.  He 
states that a VA doctor, Dr. Coyle, recommended that screws 
should be placed in the finger but that this procedure was not 
performed.  Thus, he seeks VA compensation benefits under 38 
U.S.C.A. § 1151.

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization 
or medical or surgical treatment results in additional disability 
or death that is not the result of the veteran's own willful 
misconduct or failure to follow instructions, compensation is 
awarded in the same manner as if the additional disability or 
death were service-connected.  See 38 C.F.R. §§ 3.361, 3.800(a).

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in their 
adjudication. Boeck v. Brown, 6 Vet. App. 14, 16- 17 (1993).  A 
claim for 38 U.S.C.A. § 1151 benefits must be supported by 
medical evidence of a current disability and medical evidence 
that the current disability resulted from VA hospitalization, 
medical examination, or treatment.

Applicable regulation provides that, where it is determined that 
there is additional disability resulting from a disease or injury 
or an aggravation of an existing disease or injury suffered as a 
result of hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability. 38 C.F.R. § 3.361.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation requirements of 
this paragraph and paragraph (d)(1) or (d)(2) of this section.  
Claims based on additional disability or death due to training 
and rehabilitation services or compensated work therapy program 
must meet the causation requirements of paragraph (d)(3) of this 
section.  Actual causation is required.

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and that 
the veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical treatment, 
or examination cannot cause the continuance or natural progress 
of a disease or injury for which the care, treatment, or 
examination was furnished unless VA's failure to timely diagnose 
and properly treat the disease or injury proximately caused the 
continuance or natural progress.  The provision of training and 
rehabilitation services or CWT program cannot cause the 
continuance or natural progress of a disease or injury for which 
the services were provided. Additional disability or death caused 
by a veteran's failure to follow properly given medical 
instructions is not caused by hospital care, medical or surgical 
treatment, or examination. 

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly caused 
the disability or death, as distinguished from a remote 
contributing cause.  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death (as explained 
in paragraph (c) of this section); and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable health 
care provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.

To determine whether there was informed consent, VA will consider 
whether the health care providers substantially complied with the 
requirements of § 17.32 of this chapter.  Minor deviations from 
the requirements of § 17.32 of this chapter that are immaterial 
under the circumstances of a case will not defeat a finding of 
informed consent.  Consent may be express (i.e., given orally or 
in writing) or implied under the circumstances specified in § 
17.32(b) of this chapter, as in emergency situations.

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of § 17.32 of this chapter.

In essence, a claimed disability is a qualifying additional 
disability if such disability was not the result of the veteran's 
willful misconduct and (1) the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, and (2) the 
proximate cause of the disability was due to either (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, or 
examination, or (B) an event not reasonably foreseeable. 38 
U.S.C.A. § 1151.

A December 10, 2001 VA outpatient treatment record shows that on 
November 29, 2001, the Veteran hit a window with his right hand 
and had stiffness, swelling, and bruising.  X-ray examination 
revealed a transverse fracture throughout the neck of the fifth 
metacarpal bone.  The distal fragment appeared displaced 
laterally and there was lack of apposition of the fragments.  A 
separate x-ray examination showed that there was a fracture 
involving the distal aspect of the fifth metatarsal, which 
demonstrated dorsal and medial apex angulation.  The assessment 
was findings consistent with Boxer's fracture of the fifth 
metacarpal.

Outpatient treatment records from Mike O'Callaghan Federal 
Hospital dated from December 10, 2001 to December 11, 2001 note 
treatment for a Boxer's fracture by an orthopedic surgeon, Dr. 
Baldauf.  A December 11, 2001 VA x-ray examination report shows 
the finger was casted and the cast obscured the fine bone 
details.  There was evidence of a fracture through the neck of 
the fifth metacarpal with a Boxer's fracture and mild upper 
angulation was suggested.  A follow-up treatment report with Dr. 
Baldauf in January 2002 notes there was slight apex ulnar 
angulation but the assessment was that the finger was in an 
acceptable position.  There was slight tenderness to palpation 
and mild swelling. The finger was buddy taped.

A follow-up VA nursing note dated in January 2002 notes that the 
cast was removed last week and the right hand continued to be 
edematous.  A January 2002 x-ray examination report shows again 
there is the presence of a Boxer's fracture.  There was mild 
residual volar angulation at the fracture site.  There was no 
change in alignment and minimal periostitis.  The impression was 
Boxer's fracture without change in alignment.

A January 2002 VA physical therapy record shows the Veteran 
stated that he had his cast removed on December 11, 2001 and 
reported numbness between the fourth and fifth fingers on his 
right hand.  The pain when the hand was in the resting position 
was at a 0 on a scale of 0 to 10.  With bending of the fingers, 
the pain was at a 5 out of 10.  He complained of stiffness and 
weakness of his right hand.  On objective evaluation, there was 
mild stiffness in the fourth and fifth fingers.  There also was 
mild edema and tenderness over the dorsal area of the right hand.  
Hand strength with a dynamometer was 40 pounds on the right and 
90 pounds on the left.  There was mild numbness in the dorsal 
area of the fourth and fifth fingers on the right hand.  The 
assessment was general weakness of the right hand and stiffness 
of the fourth and fifth fingers.

The Veteran continued to receive physical therapy through the VA 
system through March 2002.  A March 2002 physical therapy follow-
up note shows that the Veteran had a scheduling difficulty for 
attending the follow-up appointment and that at present he had no 
problems.  He reported no limitation of motion of his hand, no 
pain, and good strength, and that he was doing well with his home 
exercises and was back at his job.  

A May 2002 VA hand service attending note shows the Veteran was 
there for evaluation of a right small finger with metacarpal 
fracture that underwent a closed reduction and splinting in 
December 2001.  He stated that subsequently he had pain, 
weakness, and lack of motion of the hand because of malalignment 
of his finger, and that he also was unable to play his musical 
instruments because of malalignment.  On physical examination, 
there was no tenderness over the fifth metacarpal head.  There 
was no motion noted at the fracture site or instability.  Digital 
motion was full.  There was visible angulation and callous 
formation at the fracture site.  The distal ulnar and radial 
deviation was intact.  It was noted that x-rays in 2001 showed 
acceptable alignment with some evidence of callous formation. 

The VA physician's assessment was that the Veteran had a 
clinically healed fifth metacarpal fracture.  Although there were 
no clinically significant functional limitations on examination, 
the physician believed that the Veteran was unable to play his 
musical instruments because of this injury.  However, on the 
examination, the physician found no surgical indication for 
correctional osteotomy.  The physician believed that the risks of 
nonunion, malunion, infection, or tendon adhesion far outweighed 
the benefits of surgery.  The physician explained that he would 
be glad to provide him with a second opinion and also ordered new 
x-rays; however, the Veteran stated that he did not have time to 
wait for x-rays and left the clinic.  They were unable to provide 
him with a follow-up appointment or second opinion.  A May 2002 
x-ray examination report shows a fracture of the neck of the 
fifth metacarpal with approximately 43 degrees of volar 
angulation in the distal fragment.  

The Veteran filed his claim for benefits under the provisions of 
38 U.S.C.A. § 1151 in June 2002.  A July 2002 VA outpatient 
treatment note shows the Veteran expressed concern about poor 
treatment at the VA and discussed a fracture in his right hand 
and whether it should have been pinned.  A June 2003 VA patient 
treatment record notes the Veteran felt that his finger did not 
heal correctly.

The Veteran saw a private physician, Dr. Libby, in June 2003.  
Dr. Libby noted the Veteran's history of injury to the fifth 
finger of the right hand (which was noted as the nondominant 
hand) and treatment with a splint.  It was noted that the 
fracture in the fifth finger of the right hand went on to heal.  
However, the Veteran stated that it had not healed properly and 
wanted to have it fixed.  When asked specifically what was 
bothering him, he stated that he had a dropped knuckle when he 
made a fist and also stated that as a jazz musician, when he 
played the saxophone and hit the key with the little finger, it 
was a little bit weak.  

On physical examination, he did not complain of abduction 
deformity or any dropped knuckle with pressure in the palm with 
gripping or twisting.  He also did not give any complaints of 
numbness or tingling.  Having the Veteran extend and spread all 
fingers revealed slightly more abduction noted to the interval 
between the fourth and fifth fingers of the right hand more so 
than on the left.  There was no rotational asymmetry in either 
full extension or in flexion.  Palpation of the metacarpal head 
in the palm was nontender.  He could fully extend all digits and 
thumb.  He could oppose the thumb to the tips of all digits.  
Light touch sensation was intact and normal to all digits.  The 
physician performed x-rays of the right hand and it appeared that 
he suffered a Boxer's type fracture, which had now healed with 
apex dorsal angulation on the lateral view.  The measure obtained 
was approximately 30 degrees.  There was excellent healing of 
this fracture.  The impression was slightly malunited Boxer's 
fracture of the fifth metacarpal on the right hand.  Given the 
Veteran's complaints and his overall concerns, it was the 
physician's opinion that he would best be served by an evaluation 
from a qualified hand specialist to determine whether he would be 
a surgical candidate.

In February 2006, a private x-ray examination report shows a 
healed fracture of the right hand distal fifth metacarpal with 
mild volar angulation.

As the record shows that the Veteran was treated at a VA-
contracted facility and has submitted argument and evidence that 
he has additional disability as a result of this treatment, the 
determinative issue is whether he is entitled to benefits 
pursuant 38 U.S.C.A. § 1151.  There are three medical opinions 
addressing whether the residuals of fracture to the distal fifth 
metacarpal on the right hand were the result of carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault as a result of VA hospital treatment, or the 
result of an event not reasonably foreseeable.

A favorable opinion in February 2006 was provided by a private 
physician, Dr. Holper.  The physician noted that the Veteran was 
a left-handed jazz musician and had a history of trauma to the 
right pinky finger in November 2001.  He reportedly was seen by a 
physician who recommended that the Veteran undergo manipulation 
and pin placement but apparently did not receive such therapy 
through the VA facility.  His hand was casted, but did not have 
any physical therapeutic intervention.  
 
His current complaints consisted of persistent pain and stiffness 
in the area of the fracture localized to the fifth metacarpal 
head.  From a vocational standpoint he was a jazz musician and 
played the piano.  His dexterity and strength had been affected 
to whereby he was not able to play for prolonged periods of time, 
as he could prior to his incident.  The physician noted a review 
of multiple x-ray studies performed on the right hand indicating 
dislocated fracture of the fifth metacarpal head and showing that 
he was placed in cast materials.  The physician rendered a 
comparative study although the fracture was healed at this point.

On physical examination, he exhibited obvious depression in the 
area of the metacarpal on the right fifth digit and the area was 
tender to palpation.  Extension was negative 3 degrees, and 
flexion was to 70 degrees.  There was no significant palpable 
tenderness at this time.  Neurologically he was stable; he was 
also stable from a vascular perspective.  It was the physician's 
opinion that the Veteran realized blunt trauma referable to the 
right hand causing fracture with dislocation of the fifth 
metacarpal head.  It appeared that the area was casted; however, 
the area remained deformed and it was not biomechanically 
correct.  The physician determined that the Veteran had suffered 
permanent impairment realizing negligent medical care.  
Unfortunately, at this point the physician was unaware of any 
medical procedures that might benefit him, though the ultimate 
decision should be made by a hand surgeon.  

A negative opinion was provided by a VA physician in February 
2006.  The examiner noted that the Veteran's claims file was 
reviewed and his history was noted.  He suffered a fracture to 
the right hand fifth metacarpal and was treated with cast 
mobilization.  The Veteran stated that possible surgical fixation 
was discussed but never performed.  He was treated with a cast 
for six weeks.  After removal of the cast, he had no further 
treatment directed towards the fracture of the right fifth 
metacarpal.  He stated that early in 2005, he had a spontaneous 
onset of aching pain over the radial aspect of the right wrist, 
which was diagnosed as tendonitis.

His present complaints of the right hand consisted of constant 
pain about the right fifth metacarpal at a 7 out of 10 with 
painful limited motion of the little finger of the right hand.  
He claimed weakness of grip of the right hand but easily made a 
tight fist with the right hand.  He had normal sensation 
throughout the right hand but indicated that he noticed a 
deformity of the distal fifth metacarpal.  He stated that he had 
constant pain over the radial aspect of the right wrist at a 5 to 
12 out of 10 in intensity, which had worsened with any pressure 
over the radial aspect of the wrist or any grasping activities.  
He had normal motion in all of the fingers in the right hand and 
thumb without pain.  He had normal wrist motion, but stated that 
the wrist motion was painful.  He stated that the pain over the 
fifth metacarpal and radial aspect of the right wrist worsened 
with any lifting and limited his ability to play the piano.  He 
last worked one week ago as an armed security guard and played 
basketball one time per month.  He was able to engage in all 
activities of daily living without restrictions.

On physical examination, the strength of the right hand was at 
20, 22, and 20, and in the left hand at 18, 20, and 20 using a 
Jamar dynamometer; all of these were without pain.  Examination 
of the right hand revealed normal sensation in all fingers.  
There was a loss of prominence of the knuckle of the right hand 
little finger involving the distal fifth metacarpal.  He 
complained of pain with light skin stroking about the ulnar 
aspect of the right hand little finger.  He made a tight fist 
with the right hand bringing the fingers to the distal palmar 
crease, the tip of the thumb to the base of the little finger, 
demonstrating normal motion of all the joints in the right hand 
in all five digits.  X-rays of the right hand revealed a well-
healed fracture of the right hand fifth metacarpal with 25 
degrees of palmar angulation at the dorsal side of the distal 
fifth metacarpal.  There was no osteoporosis.  The diagnosis was 
well-healed fracture of the fifth metacarpal in the right hand 
with 25 degrees of volar angulation without neurologic or 
mechanical deficit.

The examiner noted that the Veteran did have a persistent volar 
angulation of the fifth metacarpal of the right hand subsequent 
to fracture sustained.  The examiner noted that a few thousand of 
these fractures were evaluated and it was clearly demonstrated 
that a fracture of the distal fifth metacarpal with less than 45 
degrees of angulation required no treatment and had no impairment 
or disability associated with it.  The angulation of the distal 
fifth metacarpal of the right hand is a common condition and is 
not associated with any impairment or pain and also does not 
restrict the use of the right hand or require any surgical 
correction or further treatment.  Although the Veteran complained 
of pain over the radial aspect of the right hand consisting of 
tendonitis, it was not evident on the examination; nor was there 
any apparent pain in the thumb.  Moreover, any tendonitis 
involving the radial aspect of the right hand would not be 
secondary to, associated with, caused, nor aggravated by the 
right fifth metacarpal fracture.  The Veteran's complaints 
regarding his right hand and wrist were not consistent with his 
right fifth metacarpal fracture.  

In May 2008, another VA physician provided an opinion meant to 
expressly address whether or not it was at least as likely as not 
that the Veteran sustained an increase in or additional 
disability as a result of hospital or surgical treatment or 
examination furnished by VA and if so, whether the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of VA in furnishing the treatment.  The examiner noted a 
review of the entire claims file and noted the Veteran's history 
of injury to the fifth metacarpal right hand and treatment with 
casting.  A suggestion was reportedly made that the open 
reduction and pin fixation might be an alternative treatment 
choice.  
 
The examiner found that historically the most common treatment 
for the type of injury the Veteran sustained was conservative 
using closed nonsurgical treatments.  The community standard of 
care included closed treatment of these injuries.  Surgical open 
reduction and pinning of this fracture is an invasive technique, 
which had certain surgical risks including nonunion, delayed 
healing, multiple operative procedures, and infection, which 
could lead to osteomyelitis causing local and systemic 
complications.  Functional use of the hand and finger was 
considered an acceptable result considering the type of injury 
sustained.  Although the Veteran considers the result 
unacceptable, the outcome of treatment might not have been any 
better had surgery been performed, due to the comminuted fracture 
injury he sustained initially.  Poor result is not necessarily 
considered negligence.  

Based on the available records of evidence presented in the 
claims file, the examiner could not find any orthopedic/medical 
evidence that the Veteran sustained an increase in disability as 
a result of the hospital or surgical treatment or examination 
furnished by VA.  The examiner also found that there was no 
carelessness, negligence, lack of proper skill, error in 
judgment, or other similar instance of fault on the part of the 
VA clinic furnishing the treatment.  The statements made by the 
appellant indicated that the Veteran was not satisfied with the 
results; however, negligence on the part of the treating 
physicians, in the examiner's opinion, was not evident from the 
medical evidence submitted for review.

The preponderance of the medical evidence shows that any 
residuals of fracture to the distal fifth metacarpal on the right 
hand were not the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault as 
a result of VA hospital treatment, or the result of an event not 
reasonably foreseeable.

The record shows that the Veteran was treated at a VA facility 
for his fracture to the distal fifth metacarpal on the right hand 
with a cast in 2001, and as a result of the injury, now has 25 
degrees of volar angulation.  However, there is no impairment 
shown be to be associated with this defect.  The February 2006 VA 
examination report noted that there was no neurologic or 
mechanical deficit associated with the volar angulation; strength 
in the right hand was comparable to the left; and the examiner 
found that any complaints of pain in the right hand were the 
result of his tendonitis in the right wrist, which was unrelated 
to the residuals of fracture to the right fifth finger.  While 
the Veteran complained that his finger was weak when he played an 
instrument as a professional musician, he reportedly played 
basketball once a month, worked as a security guard, and did not 
have any functional limitations in his activities of daily 
living.  

The May 2008 VA examiner also found that based on the available 
records of evidence presented in the claims file, there was no 
orthopedic/medical evidence that the Veteran sustained an 
increase in disability as a result of the hospital or surgical 
treatment or examination furnished by VA.  The examiner further 
found that functional use of the hand and finger was considered 
an acceptable result considering the type of injury sustained.  
The May 2008 VA examiner's opinion is considered less probative 
than the February 2006 opinion, however, as the examiner 
described the original injury to the right fifth finger as a 
comminuted fracture, rather than a transverse fracture, which is 
the accurate type of injury.  Nonetheless, the May 2008 VA 
examiner's opinion still has probative value in that it shows 
based on a review of available medical records that the Veteran 
did not suffer an additional disability as a result of negligence 
on the part of VA care.  

The positive February 2006 opinion that the Veteran received 
negligent treatment at the VA facility is, at best, of limited 
probative value.  The physician indicated that the Veteran had 
pain in his right fifth finger and a mechanical defect; however, 
the physician did not state how the mechanical defect caused any 
impairment in the right fifth finger.  His neurological and 
vascular examination was stable on physical examination, and 
while the area was tender to palpation, he had no significant 
palpable tenderness on the metacarpal area of the right fifth 
digit.  The physician also did not account for the Veteran's 
diagnosis of tendonitis in the right wrist since 2005 as a 
possible cause for the pain.  Additionally, the physician did not 
offer any rationale for the opinion that the Veteran's care at 
the VA facility was negligent.  The physician noted that his 
right fifth finger was casted instead of having a pin placed in 
it, but did not state how this was negligent treatment for the 
fracture.  The physician also incorrectly noted that the Veteran 
did not receive any therapeutic intervention after his injury 
when, in fact, VA treatment records note that the Veteran went to 
physical therapy from January 2002 to March 2002, at which time 
he stopped due to scheduling conflicts, reporting that he had no 
problems with his right fifth finger.  Thus, it appears that 
February 2006 private physician's statements and opinions were 
based on the Veteran's own recitation of events, and not on any 
review of any medical record of the treatment for the injury.  

The Board is not required to accept doctors' opinions that are 
based upon the claimant's recitation of medical history, 
especially when they are inconsistent with the evidence of 
record.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995); see 
also Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (rejecting 
medical opinion as "immaterial" where there was no indication 
that the physician reviewed the claimant's service medical 
records or any other relevant document that would have enabled 
him to form an opinion on service connection on an independent 
basis).  A medical opinion based on speculation, without 
supporting clinical data or other rationale does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  A bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 
(1998).

Thus, the most probative medical evidence of record shows that 
the Veteran did not suffer any additional impairment as a result 
of his treatment at the VA facility in 2001.  Medical examination 
shows that he presently does not have any strength deficiencies, 
neurological or vascular problems, or any significant pain 
associated with the residuals of the right fifth metacarpal 
fracture.  Moreover, there is no probative evidence that the 
medical decision to cast the broken right fifth finger, instead 
of any other procedure, was a negligent decision.  The May 2008 
VA examiner stated that conservative non-surgical treatment was 
the most common type of treatment for finger fractures (albeit 
for comminuted fractures, not transverse fractures like the 
Veteran had).  The Veteran testified at the hearing that he did 
not give consent to this procedure; but his consent is implied as 
there is no record that he complained of not giving consent at 
the time of the treatment, and he continued to go back to receive 
VA care until March 2002, only stopping due to scheduling 
problems.  

The Veteran genuinely believes that he suffered additional 
disability as a result of his treatment for the fractured right 
fifth metacarpal.  He is competent to state that which he can 
experience, including pain and stiffness in the finger.  However, 
he has made conflicting statements in the record and is not shown 
to be a reliable historian.  Specifically, in March 2002, he told 
VA personnel that he had no limitation of motion in the hands, no 
pain, good strength, and no problems associated with his right 
fifth metacarpal fracture residuals.  Then, a few months later in 
June 2002, he asserts that he has additional disability in his 
right fifth metacarpal and that he is not happy with VA care 
because the doctor should have used a pin instead of casting the 
finger.  Later, he asserts that he never even gave consent to his 
finger being casted.  However, treatment records reflect no 
complaints of not giving consent at the time of the December 2001 
treatment and the Veteran continued to receive VA treatment 
through March 2002.  He indicated that he had difficulty playing 
instruments as a jazz musician, but on physical examination, his 
strength, neurological examination, and vascular examination in 
the right fifth finger were shown as normal.  The Veteran's 
statements lose their credibility due to these inconsistencies.  

Moreover, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on a 
matter as complex as whether or not he has additional disability 
as a result of negligent VA care, and his views are of no 
probative value.  And, even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
detailed opinion provided by the February 2006 VA medical 
professional (and to some extent by the May 2008 VA medical 
professional) who found no additional disability in the Veteran's 
right pinky finger as a result of VA care.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claim for 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
treatment of a fracture of the distal fifth metacarpal of the 
right hand; there is no doubt to be resolved; and entitlement to 
compensation is not warranted.   Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) 
for residuals of a fracture of the distal fifth metacarpal of the 
right hand, asserted as a result of hospital care at the Mike 
O'Callaghan Federal Hospital (associated with the Las Vegas VA 
Medical Center) in December 2001 is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


